 
 
IV 
111th CONGRESS
2d Session
H. RES. 1049 
IN THE HOUSE OF REPRESENTATIVES 
 
January 29, 2010 
Ms. Fudge submitted the following resolution; which was referred to the Committee on the Judiciary
 
RESOLUTION 
Recognizing the murders of the Imperial Avenue Eleven as a tragedy and an example of the need to continue the fight to eradicate violence against women. 


Whereas the Imperial Avenue Eleven include Tonia Carmichael, Nancy Cobbs, Tishana Culver, Crystal Dozier, Telacia Fortson, Amelda Hunter, Leshanda Long, Michelle Mason, Kim Yvette Smith, Diane Turner, and Janice Webb;
Whereas the Imperial Avenue Eleven are 11 African-American women who were murdered by strangulation and several of whom also raped;
Whereas the Imperial Avenue Eleven’s remains were first discovered in October of 2009 on Imperial Avenue in Cleveland, Ohio, at the home of Anthony Sowell, a registered sex offender and convicted attempted rapist;
Whereas many of the families and friends of the Imperial Avenue Eleven reported them as missing persons to the authorities months before their remains were found or an investigation was commenced;
Whereas the case of the Imperial Avenue Eleven gained national and international attention, demonstrating that violence against women continues to plague communities in the United States 15 years after Congress enacted the Violence Against Women Act;
Whereas despite the recent 15th anniversary of the Violence Against Women Act, violence affects women of all races and ethnicities;
Whereas 17.7 percent of White women, 18.8 percent of Black women, 6.8 percent of Asian-Pacific Islander women, 34.1 percent of Native American and Alaskan women, and 24.4 percent of mixed race women report that they have suffered a rape or attempted rape in their lifetime; and
Whereas far too many women in communities and neighborhoods in the United States, and across the world, continue to suffer from violence: Now, therefore, be it 
 
That the House of Representatives—
(1)recognizes the murders of the Imperial Avenue Eleven as a tragedy and an example of the need to continue the fight to eradicate violence against women;
(2)extends condolences to the families and loved ones of the Imperial Avenue Eleven;
(3)recognizes the relentless work of local and national organizations in the fight to end violence against women and to bring attention to the murders of the Imperial Avenue Eleven;
(4)recognizes a significant need for an increase in efforts and awareness to reduce the epidemic of violence against women; and
(5)calls upon men and women of all ages, communities, organizations, and all levels of government, to work in collaboration to end violence against women.  
 
